Citation Nr: 0939285	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death, including entitlement to Dependence and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318. 


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to 
December 1978.  He died in February 2007.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the above claim.

In September 2009, the appellant was scheduled for a travel 
board hearing before the Board.  However, she failed to 
appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the appellant was scheduled for a hearing 
before a Veterans Law Judge at the RO.  The appellant, 
however, called the RO on the day of the hearing, stating 
that she was unable to appear as her car broke down on the 
side of the road and would not make it to the RO in time for 
her hearing.  She requested that the hearing be rescheduled.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the appellant due process, the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge, in accordance 
with applicable law.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


